Title: From George Washington to Tobias Lear, 6 April 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon April 6th 1791.

Your letters of the 31st Ult. and 1st instant have been received—Tomorrow I continue my journey. A request of General Knox’s (consequent of Colo. Lee’s declining his appointment) to name Officers for the Battn of Levies to be raised in Berkeley &ca has prevented its being done sooner.
I am perfectly satisfied that every necessary & proper step will be taken to procure a good Steward, and a good House keeper; and therefore shall add nothing further on this head—Let the man who is at work in the Garden, or has been there, be paid—I mean to be under no obligation to anyone.
The pad arrived in good time, and I expect my horses (as they seem well recruited) will go on better than they have come. I send more letters to be filed—my best wishes attend Mrs Lear and the Child, and I am sincerely & Affecty Yrs

Go: Washington

